544 So. 2d 1025 (1989)
STATE of Florida, Petitioner,
v.
Robert A. LETTMAN, Respondent.
No. 72731.
Supreme Court of Florida.
June 22, 1989.
Robert A. Butterworth, Atty. Gen., and Richard G. Bartmon and Alfonso M. Saldana, Asst. Attys. Gen., West Palm Beach, for petitioner.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, Fifteenth Judicial Circuit, West Palm Beach, for respondent.
PER CURIAM.
On October 21, 1988, this Court entered its Order Accepting Jurisdiction and Dispensing with Oral Argument. We have now determined that the Court is without jurisdiction and, therefore, the Petition for Review is denied.
No motion for rehearing will be entertained by the Court.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.